DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim contains the trademark/trade name RX-80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 31 and 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225 A; see EPO machine translation for English language citations) in view of Yagi et al. (US 7,338,999).
	Regarding claims 1-2 and 4-5, Fan teaches rubber compositions comprising 100 parts of a branched polyethylene, 30-100 parts of carbon black, 2-10 pars of peroxide crosslinking agent, 1-10 parts zinc oxide, 0.1-1 part lubricant and 0.3-1 part 
	Fan is silent to the inclusion of 15-80 parts (claim 1) or 30-60 parts (claim 4) of silica. However, Yagi teaches similar rubber compositions comprising the combination of rubber, inorganic filler, carbon black and silica (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi teaches the amount of silica 1 to 30 wt% of the total amount of inorganic filler, carbon black and silica, and is 5-100 parts per 100 parts rubber component (col 6 ln 1-20). Yagi further teaches the silica is anhydrous or wet silica (col 5 ln 54-56), exemplified by Ultrasil VN3 (instant precipitated silica)(examples, col 10). Yagi and Fan are analogous art and are combinable because they are concerned with the same field of endeavor, namely rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the composition of Fan and would have been motivated to do so as Fan teaches the combination of zinc oxide inorganic filler and carbon black and as Yagi teaches it is advantageous to combine silica with a metal oxide inorganic filler and carbon black in rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
Regarding claim 3, Fan in view of Yagi renders obvious the rubber composition as claimed. Fan further teaches the peroxide crosslinking agent is 2,5-dimethyl-2,5-bis(tert-butylperoxy) hexane (DBPH) (summary page 3).
Regarding claim 6, Fan in view of Yagi renders obvious the rubber composition as claimed. As set forth above Fan teaches: 100 parts of a branched polyethylene; 30-100 parts of carbon black; 2-10 parts of peroxide crosslinking agent; 1-10 parts zinc oxide (instant 2-20 parts metal oxide); 0.1-1 part lubricant, selected from stearic acid, paraffin and EBS (summary page 3); and 0.3-1 part promoter (instant 0.2-10 parts assistant crosslinking agent; instant 0-3 parts vulcanization accelerator), selected from dibenzothiazyl disulfide and triallyl isocyanurate (summary page 3). 	
Yagi teaches 5-100 parts silica per 100 parts rubber component (col 6 ln 1-20) as set forth above, and further teaches: 5-150 parts inorganic filler selected from metal oxides, including magnesium oxide and calcium oxide, magnesium silicate, clay, kaolin, and talc (col 4 ln 42 to col 5 ln 21)(instant 20-120 parts inorganic filler); 5-150 parts carbon black (instant 1-10 parts coloring agent); 1-15 parts silane coupling agent selected from 3-mercaptopropyltrimethoxysilane, vinyltriethoxysilane, γ-glycidoxypropyltrimethoxysilane, etc. (col 6 ln 21-67) (instant 1-20 parts surface modifier); 8 parts aromatic oil and 2 parts stearic acid (examples) (instant 2-130 parts plasticizer); and teaches inclusion of 1 part antioxidant (instant 1-3 parts stabilizer) (examples). 
It would have been obvious to one of ordinary skill in the art to include the components of Yagi in the composition of Fan and arrive at the instant invention with a reasonable expectation of success as Yagi teaches the above noted components, in the 
	Regarding claim 31, Fan in view of Yagi renders obvious the rubber composition as claimed. Fan further teaches tire inner tubes, inner liners and hermetic materials (background; examples). Yagi further teaches suitability of such rubber compositions for pneumatic tire treads (abstract).
Regarding claims 36-45, Fan in view of Yagi renders obvious the rubber composition as claimed. Fan further teaches tire inner tubes, inner liners and hermetic materials (background; examples). Yagi further teaches suitability of such rubber compositions for pneumatic tire treads (abstract). Fan in view of Yagi renders obvious a silica reinforced rubber product (instant claim 36) and inner tubes (instant claim 43).
The recitation that the basic formulation containing said silica reinforced rubber product is to be used in/for a plastic track surface layer (instant claim 37), an insulating layer or sheathing layer for a cable (instant claim 38), a high-temperature resistant conveyor belt (instant claim 39), a waterproof coil (instant claim 40), a rubber plug (instant claim 41), a rubber roller (instant claim 42), an air-conditioner rubber hose (instant claim 44) or a catheter (instant claim 45) does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

	 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225 A; see EPO machine translation for English language citations) in view of Yagi et al. (US 7,338,999) as set forth in claim 6 above, and further in view of Hardy et al. (EP 2865540 A1, using US PGPub 2016/0237259 for English language citations).
	Fan in view of Yagi renders obvious the rubber composition as set forth in claims 1 and 6 above. Fan is silent to 1-3 parts stabilizer. Yagi teaches 1 part antioxidant (see above) but does not specifically teach a stabilizer of instant claim 7. However, Hardy teaches it is known to include antioxidants ([0134]) in rubber compositions suitable for use in forming tire components, preferably including mercaptobenzimidazole ([0136]), in customary amounts of 0.1-50 parts ([0139]), exemplified at  2 parts (table 4). Hardy and Fan are analogous art and are combinable because they are concerned with the same field of endeavor, namely rubber compositions comprising fillers and other additives. At the time of filing a person having ordinary skill in the art would have found it obvious to include the antioxidant of Hardy in the rubber composition of Fan and would have been motivated to do so as Hardy teaches it is known to include customary amounts of known rubber additives including antioxidant stabilizers in filled rubber compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-2, 4, 36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, 14-15 and 23 of copending Application No. 16/477,691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘inorganic filler’), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 


B) Claims 1-4 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 26 and 28 of copending Application No. 16/477,524 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘reinforcing filler’), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C) Claims 1-3, 5, 31, 36, 38-40 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15, 17, 19 and 21-22 of copending Application No. 16/477,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D) Claims 1-4, 36 and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 47, 51, 56-58 and 60-61 of copending Application No. 16/477,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘reinforcing filler’), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

E) Claims 1-4, 36, 38-39, 40 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17-18, 28-29 and 31-32 of copending Application No. 16/477,747 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

F) Claims 1-7 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of copending Application No. 16/477,599 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up 
This is a provisional nonstatutory double patenting rejection.

G) Claims 1-7, 36, 38, 41 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 23 and 27-28 of copending Application No. 16/477,414 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved 
This is a provisional nonstatutory double patenting rejection.

H) Claims 1-7, 36, 39 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14, 19, 21 and 23 of copending Application No. 16/477,525 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in 
This is a provisional nonstatutory double patenting rejection.

I) Claims 1-7, 36 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 19-21 of copending Application No. 16/477,621 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 
This is a provisional nonstatutory double patenting rejection.

J) Claims 1-7, 36 and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14 and 16-17 of copending Application No. 16/477,518 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 
This is a provisional nonstatutory double patenting rejection.

K) Claims 1-7 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/477,518 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the 
This is a provisional nonstatutory double patenting rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANE L STANLEY/Primary Examiner, Art Unit 1767